Citation Nr: 1202780	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  06-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for headaches to include migraine.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1968 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2009, the Board remanded the case for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Board remanded the case in September 2009 in part to afford the Veteran a VA examination.  The claims folder was to be made available to the examiner for the examination, but the VA examiner who examined the Veteran in March 2011 indicated that the claims file was not available.  

The current file is a rebuilt file and the Veteran's claims file, consisting of three volumes, is lost.  The Veteran was notified of this in November 2011, but he responded in the same month that he did not have in his possession anything to add to the file.  

According to the copy of the Board's remand, other records in the rebuilt file, and a VA database (VACOLS), the missing files included some service treatment records, VA hospital records from American Lake, dated in September 1977, and records of the Social Security Administration.  



The available service treatment records consisted of an admission record to the U.S. Air Force Hospital at Elmendorf in December 1968, for paranoid behavior, and notations of a diagnosis and transfer to William Beaumont General Hospital five days later.  

In rebuilding the file, requests for copies of records previously obtained have not been made.  And VA documents relating to the claim, such as a copy of the July 2004 rating decision and the statement of the case issued in March 2006, have not been obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain: 

a).  A copy of a service record related to admission to the U.S. Air Force Hospital at Elmendorf in December 1968, for paranoid behavior, and transfer to William Beaumont General Hospital five days later; 

b).  Records of VA hospitalization at American Lake in September 1977; 

c).  Records of the Social Security Administration; 

d).  A copy of the July 2004 rating decision, denying service connection for headaches, a copy of the statement of the case issued in March 2006; and copies of any VCAA notice letters. 






If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e). 

2.  If additional, pertinent records are obtained and it is determined that another VA neurology examination is warranted in light of the additional evidence, schedule the Veteran for an examination to ascertain whether his current headaches are a) subjective; b) a manifestation of organic pathology; or c) of psychogenic origin associated with the service-connected major depressive disorder. 

The rebuilt claims folder must be made available to the examiner. 

3.  After the above development is completed, adjudicate the claim of service connection for headaches to include secondary to service-connected major depressive disorder.  If the benefit sought remains denied, furnish the Veteran and his representative supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


